DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been canceled and new claims 2-8 have been added.  Claims 2-8, as originally filed 12/07/2021, are pending and have been examined on the merits (Claim 2 being independent). The present application is a CON of application number, 15/194,363 filed 06/27/2016, which was issued.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - Double Patenting (Obviousness-type)
7.	Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 29-31, and 34-36 of copending Application No. 15/194,363 which was issued.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the copending application and is covered by the copending application since the copending application and the instant application are claiming common subject matter, as follows:
Independent claim 1 of copending application No. 15/194,363 which was issued encompass the independent claim 2 of the present application.  


Present Application:

Independent Claim 2
Copending Application No. 15/194,363:

Independent Claim 1

Claim 2:
A computer readable medium having stored therein instructions executable by a processor, including instructions executable to:

display a value column and a second column, wherein the value column includes a plurality of cells, wherein each cell in the plurality of cells of the value column corresponds to a price level of a plurality of price levels for a tradeable object, wherein the second column includes a plurality of cells, wherein each cell in the plurality of cells of the second column is aligned in a row with a corresponding cell in the value column and associated with the corresponding price level; 



detect a downclick action of a user input device in a first cell of the plurality of cells of the second column indicating a user selection of the first cell, wherein the downclick action is detected at a first time; 



send in response to detecting the downclick action, a first trade order message to an electronic exchange, wherein the first trade order message is for a first order for the tradeable object at a price corresponding to the price level associated with the first cell; 



detect that the downclick action of the user input device in the first cell is being maintained indicating a state of the first order is to be maintained as active, wherein the downclick action being maintained is detected at a second time, wherein the second time is after the first time; 



detect, after detecting that the downclick action of the user input device has been maintained, an upclick action of the user input device that releases the downclick action in the first cell indicating the state of the first order is to be changed, wherein the upclick action is detected at a third time, wherein the third time is after the second time;



sending in response to detecting the upclick action, a first order update message to the electronic exchange, wherein the first order update message cancels the first order.  






Claim 1:
A method including:




displaying, by a graphical user interface of a computing device, a value column and a second column, wherein the value column includes a plurality of cells, wherein each cell in the plurality of cells of the value column corresponds to a price level of a plurality of price levels for a tradeable object, wherein the second column includes a plurality of cells, wherein each cell in the plurality of cells of the second column is aligned in a row with a corresponding cell in the value column and associated with the corresponding price level;

detecting, by the graphical user interface of the computing device, a downclick action of a user input device in a first cell of the plurality of cells of the second column indicating a user selection of the first cell, wherein the downclick action is detected at a first time;

 sending, by an action manager of the computing device, in response to detecting the downclick action, a first trade order message to an electronic exchange, wherein the first trade order message is for a first order for the tradeable object at a price corresponding to the price level associated with the first cell;

detecting, by the graphical user interface of the computing device, that the downclick action of the user input device in the first cell is being maintained a indicating a state of the first order is to be maintained as active, wherein the downclick action being maintained is detected at a second time, wherein the second time is after the first time;

detecting, by the graphical user interface of the computing device, after detecting that the downclick action of the user input device has been maintained, an upclick action of the user input device that releases the downclick action in the first cell indicating the state of the first order is to be changed, wherein the upclick action is detected at a third time, wherein the third time is after the second time;

sending, by the action manager of the computing device, in response to detecting the upclick action, a first order update message to the electronic exchange, wherein the first order update message cancels the first order.




Tentative Indication of Allowable Subject Matter
Independent claim 2 appear to contain allowable subject matters pending on satisfactory of overcoming above Non-Statutory Double Patenting rejection. 
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        September 13, 2022